Opinion issued June 21, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-05-01194-CV



WILLIAM GREGORY HOLT, Appellant (1)

V.

SAKOWITZ, INC.,  Appellee (2)



On Appeal from County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 507833


MEMORANDUM OPINION
	Appellant, William Gregory Holt, filed an unopposed motion to dismiss his
appeal with this Court on June 1, 2007.  The panel's April 27, 2007 opinion was
withdrawn by order dated May 23, 2007.   Accordingly, the motion is granted, and the
appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).
	Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
1.    	Gay Holt was also a party in the underlying suit against whom Sakowitz,
Inc. received a judgment.  The turnover order that is the subject of this
appeal was entered against both William Gregory Holt and Gay Holt. 
Gay Holt did not participate in the turnover proceedings and does not
appeal the turnover order.
2.    	Cedyco Corporation, an alleged assignee of Sakowitz, Inc., filed an
application for turnover in Sakowitz, Inc.'s name.  See Tex. Mach. &
Equip. Co. v. Gordon Knox Oil & Exploration Co., 442 S.W.2d 315, 317
(Tex. 1969) (holding that assignee may file suit and recover either in his
own name or in name of assignor).